 Case: 1:20-cv-01792 Document #: 1294 Filed: 08/28/20 Page 1 of 6 PageID #:15161




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )     No. 18 CR 628
             vs.                        )
                                        )     Hon. Harry D. Leinenweber
THOMAS HOUSER,                          )
                                        )     No. 20 CV 01792
                    Defendant.          )


                   DEFENDANT’S EMERGENCY MOTION
                     FOR RELEASE ON CONDITIONS

      Defendant Thomas Houser, by his undersigned lawyer and pursuant to 18

U.S.C. § 3142, moves the Court for release on conditions from the Metropolitan

Correction Center (“MCC”) in light of serious medical conditions that

significantly heighten his risk of an adverse outcome if infected with the COVID-

19 virus. This motion would have been filed before now but for a regrettable

error on counsel’s part in failing, earlier, to recognize, and act on, the need for

such a motion in light of Houser’s health history.

      In support of his motion, the defendant states the following:

Background

      1. Nature and Status of Case. Houser, who is 41 years old, was charged by

indictment on September 26, 2018, with committing four felon-in-possession

offenses (18 U.S.C. § 922(g)(1)) in December of 2017 and March and April of 2018.

See Dkt. #1. Each of the charged offenses involved the alleged sale of a single

firearm to a confidential informant or undercover agent. Following Houser’s
    Case: 1:20-cv-01792 Document #: 1294 Filed: 08/28/20 Page 2 of 6 PageID #:15162




arrest on October 1, 2018, he initially waived “his right to a detention hearing

without prejudice to raising the issue at a later date.” Dkt. #9. At the time, he was

in the midst of a divorce proceeding and his living circumstances were unsettled.

Subsequently, Houser filed a Motion For Pretrial Release On Conditions (Dkt.

#31), which was denied by Magistrate Judge Jeffrey Cummings on September 7,

2019. See Dkt. #37. A change-of-plea hearing is scheduled for October 7, 2020. See

Dkt. #58.

         2. Medical Conditions. Two medical conditions are relevant:

                (1) Houser has coronary artery disease (CAD), which

         resulted, in 2018, in a heart attack and insertion of a stent.1

         “Severe CAD” runs in Houser’s family: both parents had heart

         attacks “before 50”; his “siblings all have had the disease at an

         early age”; his “sister had [a] heart attack at age 42 and multiple

         stents.”2 “[B]oth parents died of complications of CAD: Mom (59)

         & Dad (52).”3

                (2) Houser also has “Type 2 diabetes mellitus.”4




1
 See separately filed Exhibit A (medical record) at A-1, A-2, and A-4 (“myocardial
infarction,” “bare metal stent”); Exhibit B (medical record) at B-1 (“premature CAD –
severe s/p MI 2018 w/ PCI x 1”); Exhibit D (medical record) at E-1 (“microvascular
disease/CAD”; “CAD: s/p STEMI/AWMI s/ PCI AUG 2018”).
2
    Quoting separately filed Exhibit A (medical record) at A-1.
3
    Quoting separately filed Exhibit B (medical record) at B-1.
4
    Quoting separately filed Exhibit B (medical record) at B-5.



                                               2
    Case: 1:20-cv-01792 Document #: 1294 Filed: 08/28/20 Page 3 of 6 PageID #:15163




Both “coronary artery disease” and “Type 2 diabetes mellitus” put Houser “at

increased risk of severe illness from COVID-19.” Centers for Disease Control and

Prevention, “Coronavirus Disease 2019 (COVID-19): People with Certain Medical

Conditions” (Updated Aug. 14, 2020).5

         3. Proposed Conditions of Release. We ask that Houser be released from the

MCC to live with his sister (Isa Houser) and her fiancée (Reese O’Neil), who

reside in Hammond, Indiana, and are willing to serve as third-party custodians.6

Of course, various other conditions, including location monitoring, could also be

imposed if deemed appropriate.

Argument

         4. Houser should be released from the MCC on conditions because, we

submit, whatever concerns may have been deemed sufficient to warrant his

detention pre-pandemic are now substantially outweighed by the grave health

risks of continued confinement in light of his “underlying medical conditions.”

Centers for Disease Control and Prevention, “Coronavirus Disease 2019 (COVID-

19): People with Certain Medical Conditions,” (Updated Aug. 14, 2020).7 In

support of our position, we note the following:

               a. For Houser the risk of infection from the COVID-19 virus is not

         merely a hypothetical possibility. He recently tested positive for the virus

5
 < https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html>.
6
    See Pretrial Services Report, Addendum 9/9/19 at 1.
7
 < https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html>.

                                             3
     Case: 1:20-cv-01792 Document #: 1294 Filed: 08/28/20 Page 4 of 6 PageID #:15164




          at the MCC, where he was quarantined until subsequently testing

          negative.8 Fortunately, he did not suffer serious observable symptoms

          during this bout of illness.9 Unfortunately, however, this bout of illness

          does not provide any reasonable assurance that he will not be reinfected.10

          For their part, MCC medical personnel deem Houser susceptible to

          reinfection; upon his recent return to the jail after receiving off-site medical

          treatment, they placed him in quarantine.11 Nor does this bout of illness

          provide any reasonable assurance that Houser’s symptoms would not be

          more severe if reinfected.12

                 b. At sentencing, we expect to ask the Court to consider a disposition

          that would involve no additional confinement beyond the nearly two years

          that Houser has already served, in light of, among other things, (1) the

          seemingly unavoidable risks of reinfection and resulting severe illness or



8
    See separately filed Exhibit C (medical record) and Exhibit D (medical record).
9
    See separately filed Exhibit C (medical record) and Exhibit D (medical record).
10
  See, e.g., James Myhre & Dennis Siffris, MD, “Will You Be Immune to COVID-19 If
You Get Infected,” https://www.verywellhealth.com/covid-19-reinfection-or-
immunity-5072983 (Aug. 7, 2020) (“It is currently unknown how long a person infected
with COVID-19 is immune to future infection. Immunity appears to be greater in people
who are symptomatic compared to those who are asymptomatic (symptom-free).”);
Apoorva Mandavilli, “First Documented Coronavirus Reinfection Reported in Hong
Kong,” N.Y. Times, https://www.nytimes.com/2020/08/24/health/coronavirus-
reinfection.html (Aug. 24, 2020) (“[I]t’s unclear how often people might become
reinfected, and how soon, after a first bout with the virus.”).
11
     See separately filed Exhibit F (medical record).
12
  See Apoorva Mandavilli, note 10, supra (It’s “possible that in some people, a second
exposure will prove more severe.”)

                                                4
 Case: 1:20-cv-01792 Document #: 1294 Filed: 08/28/20 Page 5 of 6 PageID #:15165




      death; (2) the fact that this period of confinement is already longer than

      any previously served; and (3) Houser’s reduced life expectancy in light of

      his serious medical conditions and a family history where both parents

      died of complications from coronary artery disease in their 50s.

                                             Respectfully submitted,


                                             s/Richard H. McLeese
                                             Lawyer for Thomas Houser

Richard H. McLeese
53 W. Jackson Blvd., Suite 1615
Chicago, IL 60604
312/492-7273
312.268.6291 (fax)
rmcleeselaw@aol.com




                                         5
 Case: 1:20-cv-01792 Document #: 1294 Filed: 08/28/20 Page 6 of 6 PageID #:15166




                         CERTIFICATE OF SERVICE
      The undersigned lawyer hereby certifies that service of the above
document was made through the district court’s ECF system to opposing counsel
on August 28, 2020.

                                           s/Richard H. McLeese
                                           Lawyer for Thomas Houser




                                       6
